By virtue of a search warrant the home of A1 Kokensparger was searched for intoxicating liquor and a small quantity of grape wine was found and thereupon an affidavit was filed charging Kokensparger with illegal possession of intoxicating liquor.
Undisputed evidence revealed that grape juice had been made on the premises of plaintiff in error which in the course of time became intoxicating, but that said wine had been used exclusively in the home and none had been sold or given away.
Kokensparger was fined by the Mayor’s Court, which verdict was affirmed by the Perry Court of Appeals and now he seeks an order requiring the Court of Appeals to certify its record.
The reversible error complained of is the admission as evidence of the grape juice or wine and containers, including samples for analysis and the affidavit for search and the search warrant on the ground that the home of plaintiff in error is a bona fide private residence and that said liquid comes within the saving clause of 6212-17 GC.